Citation Nr: 9922630	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to June 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim of entitlement to 
service connection for hypertension.

Initially, the Board notes that the veteran's claim was 
before the Board in July 1997.  At that time, it was remanded 
for further development.  Specifically, the RO was directed 
to obtain additional treatment records, including additional 
service medical records, identified by the veteran throughout 
this claims process and to afford the veteran an opportunity 
to submit statements from witnesses as to the veteran's 
reported history of hypertension.  Review of the veteran's 
claims file indicates that the RO complied with the Board's 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, the RO attempted once again to obtain 
treatment records from Rickenbacker Air Force Base and from a 
VA clinic in Columbus, Ohio.  In response, the RO was 
informed by the National Personnel Records Center (NPRC) that 
all available requested records had been sent to the RO in 
June 1994.  The RO also received from the Columbus VA Medical 
Center treatment records for the veteran dated in June 1995.  
As for the veteran's submission of witness statements in 
support of his claim, the veteran indicated, in VA Form 41-
4138 (Statement in Support of Claim, signed and dated in 
December 1997), that he had no affidavits to submit at that 
time.  To date, no such evidence has been received from the 
veteran.


FINDING OF FACT

Competent medical evidence showing a nexus between the 
veteran's hypertension and his service has not been 
presented.

CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
( hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).  Service 
connection may also be established where a chronic disease, 
including hypertension, manifests itself to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 C.F.R. §§ 3.307, 3.309 (1998).

II.  Factual Background

The pertinent evidence of record as to this appeal consists 
of the veteran's service medical records, treatment records 
from Walter Reed Medical Center (dated from December 1982 to 
September 1992), treatment records from Navcare (dated from 
November 1993 to April 1994), a VA examination (conducted in 
May 1994), Columbus VA Medical Center treatment records 
(dated in June 1995), and the veteran's testimony at his 
hearing before a Member of the Board (conducted in June 
1997).

The veteran's service medical records are negative for a 
diagnosis and for treatment of hypertension.  An entry dated 
in August 1970 documents the veteran's complaints of a sudden 
rapid heartbeat.  The veteran's recorded blood pressure 
reading at that time was 130/90.  The provisional diagnosis 
was anxiety, with organic heart disease to be ruled out.  No 
follow-up treatment was indicated.  Upon retirement 
examination (conducted in November 1970), the veteran listed 
his health as "good" and did not report that he had either 
high or low blood pressure.  The veteran's recorded blood 
pressure reading was 122/76, and there were no pertinent 
notations by the examiner as to the veteran's blood pressure, 
including any diagnosis and treatment.

Treatment records from Walter Reed Medical Center (dated from 
December 1982 to September 1992) document the veteran's 
reported medical history of having had hypertension since 
1971.  An entry dated in August 1982 reflects the veteran's 
report of having had known hypertension for 11 years and that 
he had been on various medications in that time.  The veteran 
was currently taking Inderal.  It was noted historically that 
the veteran had received treatment at the VA in Columbus, 
Ohio, since retirement.  The veteran's recorded blood 
pressure readings were 140/90 and 150/90, with an average of 
146/90.  The assessment was borderline hypertension.  The 
veteran was continued on Inderal and counseled on 
hypertension.  A May 1992 entry references the veteran's 
reported medical history of having been diagnosed with 
hypertension in 1971, at which time he was started on 
medication.  It was noted that the veteran's blood pressure 
while on medication was an average 150/80.  At that time, it 
was found to be 186/92.  An October 1992 entry also reflects 
the veteran's report of having had hypertension since 1971 
but contains no further discussion as to the veteran's 
service and his hypertension.

The treatment records from Navcare (dated from November 1993 
to April 1994) pertain primarily to treatment of the 
veteran's prostate cancer.  The veteran's hypertension was 
noted, but there is no reference to his service and no 
discussion as to any causal relationship between the 
veteran's hypertension and his service.

The May 1994 VA examination reflects the veteran's present 
complaint of high blood pressure.  It also reflects the 
veteran's reported treatment history concerning hypertension, 
indicating that the veteran received treatment starting in 
1985.  As to the veteran's cardiovascular system, the 
examiner noted that the veteran was not symptomatic at that 
time but had had hypertension to some degree since 1985.  The 
examiner also noted that the veteran's hypertension was under 
treatment with Triamterene and hydrochlorothiazide.  The 
veteran's examination was within normal limits, and his three 
recorded blood pressure readings were 134/100, 136/100, and 
134/96.

The veteran's VA treatment records (dated in June 1995) show 
that the veteran was seen for a refill of blood pressure 
medications that month.  There is no notation as to the on 
set of the veteran's hypertension or its relationship to the 
veteran's service.

At his hearing before a Member of the Board (conducted in 
June 1997), the veteran testified that he was first diagnosed 
with hypertension in 1970, while stationed at Rickenbacker 
Air Force Base.  (Transcript (T.) at 3).  He also testified 
that he was put on medication when he was initially 
diagnosed.  Id.  The veteran stated that his use of 
medication had controlled his hypertension to a degree that 
he did not have any problems.  Id.  He also stated that he 
had taken medication continuously since being diagnosed.  (T. 
at 4).  When asked if his family had a history of 
hypertension, the veteran responded in the affirmative.  (T. 
at 6).  When asked when his family members had been diagnosed 
with hypertension, the veteran stated that it had usually 
been in the late 20s or early 30s.  Id.  The veteran 
testified that after leaving the service, he had received 
treatment at the VA at Ohio State, for four to six years.  
(T. at 7).  After leaving Ohio, the veteran then began 
receiving treatment at Walter Reed, in 1983.  Id.  When asked 
if he had had to go in for periodic blood pressure checks 
after being diagnosed in the service, the veteran testified 
that he had gone in every 90 days to have it checked, 
pursuant to appointments scheduled with a doctor.  (T. at 9).  

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for hypertension.  The Board 
also acknowledges the veteran's statements that he was 
treated for hypertension beginning in service, in 1970, and 
that his blood pressure was periodically checked after that 
(every 90 days) until he was discharged.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.

Specifically, while there is evidence of a current disability 
(hypertension) and its service incurrence (as provided by the 
veteran's assertions), there is no competent medical evidence 
of a nexus, or link, between the veteran's hypertension and 
his service.  Such evidence is required for a well grounded 
claim of entitlement to service connection.  See Caluza v. 
Brown, supra.  Here, the veteran's service medical records 
are negative for any diagnosis of and treatment for 
hypertension.  Admittedly, the veteran's blood pressure 
reading in August 1970 was 130/90, when the veteran purports 
to have been diagnosed with hypertension.  However, no 
diagnosis of hypertension was recorded at that time.  
Instead, the veteran was diagnosed with anxiety, with organic 
heart disease to be ruled out.  No follow-up treatment is 
indicated or documented, and upon the veteran's retirement 
examination, the veteran failed to report any abnormalities 
with his blood pressure, including hypertension, and the 
examiner did not note any such abnormalities.  Indeed, the 
veteran's blood pressure reading at that time was 122/76.

As for post-service evidence of record, the Board finds the 
earliest clinical notation as to the veteran's hypertension 
to be in August 1982, when the veteran received treatment at 
Walter Reed Medical Center.  At that time, it was noted that 
the veteran reported having had hypertension since 1971, a 
notation repeated in May and October 1992.  In this respect, 
though, the Board notes that the veteran's reported medical 
history is unsupported by the clinical evidence of record.  
As such, the veteran's reports of having been diagnosed with 
hypertension in the early 1970s is hearsay medical evidence, 
and such evidence is not sufficient to render the veteran's 
claim well grounded.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Further, upon VA examination in May 1994, the 
veteran stated that he started receiving treatment for 
hypertension in 1985, not 1970 or 1971.  Moreover, the post-
service clinical evidence of record is completely silent as 
to any medical opinion relating the veteran's hypertension to 
his service, and the August 1982 diagnosis of hypertension is 
almost nine years after the veteran's separation from 
service.

In effect, the veteran has offered only his assertions to 
support his claim of entitlement to service connection for 
hypertension.  In this regard, there is no indication in the 
record that the veteran possesses the medical expertise 
required to render such opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Nor does the clinical evidence of 
record support the presumption of service connection for 
hypertension, as the first documented diagnosis of 
hypertension was not until August 1982, more than the one 
year after the veteran's separation from service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 3.307, 3.309(a) (1998).  
By definition, no competent medical evidence has been 
presented showing hypertension manifested to a degree of 10 
percent or more within the presumptive one-year period.  Id.  
Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current hypertension and his 
service, the veteran has not submitted a well grounded claim 
of entitlement to service connection for hypertension.

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
August 1994 rating decision and the August 1995 statement of 
the case, the Board finds that the veteran was adequately 
informed of the evidence required in this case and afforded 
an opportunity to respond.  Further, by initially addressing 
the veteran's claim on the merits, the RO afforded the 
veteran's claim greater consideration than warranted under 
the circumstances.  As such, the veteran is not prejudiced by 
the Board's more limited consideration.  Further, 
notwithstanding the veteran's testimony at his hearing before 
a Member of the Board, the veteran also has not provided any 
indication of the existence of additional evidence that would 
make his claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO attempted to obtain the additional 
treatment records identified by the veteran.  The RO was 
informed by NPRC that all available service medical records 
had already been provided, and the RO received from the 
Columbus VA Medical Center treatment records dated in June 
1995.  Also, the veteran subsequently stated that he had no 
affidavits to submit at the time.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Entitlement to service connection for hypertension is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

